OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04963 The Berwyn Funds (Exact name of registrant as specified in charter) 1189 Lancaster AvenueBerwyn, Pennsylvania (Address of principal executive offices) (Zip code) Kevin M. Ryan The Killen Group, Inc.1189 Lancaster AvenueBerwyn, PA 19312 (Name and address of agent for service) Registrant's telephone number, including area code:(610) 296-7222 Date of fiscal year end:December 31, 2013 Date of reporting period: December 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. THE BERWYN FUNDS TABLE OF CONTENTS PAGE Letter from the President 2 Berwyn Fund Portfolio Manager’s Letter 4 Growth of a $10,000 Investment 6 Berwyn Income Fund Portfolio Manager’s Letter 7 Growth of a $10,000 Investment 11 Berwyn Cornerstone Fund Portfolio Manager’s Letter 12 Growth of a $10,000 Investment 15 Schedule of Investments – Berwyn Fund 16 Schedule of Investments – Berwyn Income Fund 20 Schedule of Investments – Berwyn Cornerstone Fund 27 Statements of Assets and Liabilities 30 Statements of Operations 31 Statements of Changes In Net Assets 32 Financial Highlights – Berwyn Fund 33 Financial Highlights – Berwyn Income Fund 34 Financial Highlights – Berwyn Cornerstone Fund 35 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 45 About Your Funds’ Expenses 46 Other Information 47 Board of Trustees and Executive Officers 48 Federal Tax Information 49 1 THE BERWYN FUNDS 2013 Annual Report The Berwyn Funds Letter from the President January 24, 2014 Dear Shareholder: Stock prices were strong during 2013 and the major stock indices hit historical highs. The market’s behavior was a continuation of the bull market that began in March, 2009 when the country’s financial system was still reeling from the collapse of the Lehman Brothers investment bank. After a period of retrenchment, to the surprise of many investors, most publicly traded corporations have been able to grow their earnings, increase dividend payments and repurchase shares in unprecedented amounts, despite the surfeit of domestic and global problems that have arisen in the past five years. This is not atypical in the annals of the country’s financial history. Bull markets are born amidst fear and panic and progress along an upward course as problems are solved and confidence builds. Each of the Berwyn Funds participated in last year’s dramatic stock market rise. The Berwyn Income Fund (BIF), with the majority of its assets invested in fixed income securities, had the most difficult challenge since interest rates rose significantly on a percentage basis. For example, the interest rate on the ten-year Treasury bond rose from 1.758 percent at the start of 2013, to 3.029 percent at the end of 2013. However, the BIF had an excellent year and registered a total return of 15.83 percent. Notably, this achievement was accomplished while the BIF maintained a defensive posture throughout the year, holding about twenty percent of its assets in cash equivalents. The Berwyn Fund, which invested primarily in companies having a market capitalization of less than $2 billion, generated a total return of 35.58 percent, and Berwyn Cornerstone Fund, which invested in companies with mid- to large market capitalizations, generated a total return of 38.64 percent. Each of our Funds employs a value oriented research approach that we believe offers investors a high probability of achieving above average returns over the long term. As shown in this report, each Fund’s asset base increased during the year as a consequence of organic growth and a net increase in shareholder purchases. The stock market decline of 2000 – 2002, that resulted from the “dot com bubble,” and the financial collapse of 2008 – 2009, that was a consequence, in part, of poor mortgage lending practices, has caused investors to be extremely skeptical about the wisdom of long term investing. Now, after five years of market gains, some investors have raised the question of whether another speculative bubble is in the making. Although stock prices do not offer the same valuation discount today as they did in March, 2009, in our opinion there is little evidence of a major distortion in the economy, or excessive speculation in the equity markets. Today, unlike the situation in early 2000, the stock prices of technology companies are not expensive and, in a similar vein, the more recent excesses in the housing and related industries have been corrected. In general, the price-to-earnings ratios of stocks are at the middle to high end of their historical range. However, offsetting this reality, are low interest rates. 2 In our opinion, the country is experiencing a slow but sustainable period of economic growth that can last for the foreseeable future. Inflation is subdued and, while interest rates have risen from their lowest points, they remain attractive to both home buyers and businessmen. One major problem that has become structural in recent decades is the high rate of unemployment and the low percentage of people participating in the work force. However, total employment is improving and the large pool of unused labor provides additional potential for a period of evenly paced economic growth. As you read this report, I hope that we convey to you the responsibility that we feel for the careful stewardship of your assets. Through the execution of our value oriented investment strategy our fund managers attempt to achieve above average rewards, without exposing our shareholders to excessive risk. Although we understand that in the short term we cannot protect our shareholders from extraordinary market volatility, in the past two downturns, cited above, we have been able to exercise a level of due diligence that protected them from permanent loss. Each of our Funds has rebounded from the last financial crisis and, at the time of this writing, is trading at or near its all-time high. I am appreciative of your confidence in The Berwyn Funds and recognize the need to continually strive to improve the product that is received by our shareholders. Sincerely, Robert E. Killen President Past performance is not a guarantee of future results. The investment return and the principal value of an investment in The Berwyn Funds will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. An investor should consider the investment objectives, risks, and charges and expenses of the Funds carefully before investing. The Funds’ prospectus contains this and other information about the Funds and should be read before investing. The Funds’ prospectus may be obtained by downloading it from the Funds’ web site (www.theberwynfunds.com) or by calling 1-800-992-6757. The President’s Letter and the portfolio managers’ letters that follow seek to describe some of the Advisor’s current opinions and views of the financial markets. Although the Advisor believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. The opinions and views expressed are as of the date of these letters. The Berwyn Funds are distributed by Ultimus Fund Distributors, LLC. 3 THE BERWYN FUNDS 2013 Annual Report Berwyn Fund a series of The Berwyn Funds January 24, 2014 Dear Berwyn Fund Shareholder: During the fourth quarter of 2013, the Berwyn Fund (BF, or the Fund) generated a total return of 8.94 percent. This return includes a long term capital gains distribution of $3.6283 and a short term capital gains and income distribution of $0.1014 that was paid on December 30th to shareholders of record on December 27th. The Russell 2000 Index (Russell 2000), our benchmark, rose 8.72 percent during the quarter, while the Dow Jones Industrial Average (DJIA) and Standard and Poor’s 500 Index (S&P 500) gained 10.22 percent and 10.51 percent, respectively, on a total return basis. For the year, BF generated a total return of 35.58 percent. This compares with total returns for the Russell 2000, DJIA and S&P 500 of 38.82 percent, 29.65 percent and 32.39 percent, respectively. Although we were disappointed to underperform our benchmark for the twelve-month period, we did outperform the value portion of the Russell 2000, which rose 34.52 percent on a total return basis. BF employs what it believes to be a disciplined methodology in uncovering undervalued stocks, as opposed to stocks selling at higher price-to-earnings ratios on the basis of their growth prospects. The accompanying graph illustrates the performance of the BF as compared to its reference index, the Russell 2000, over the past decade. As shown in the figure, $10,000 invested in the BF has appreciated to $27,400 in the ten year period ended December 31, 2013, while $10,000 invested in the Russell 2000 has grown to $23,831. The ability to outperform an index over an extended period is mitigated by the operating expenses of the Fund, which the reference index does not have, and the practical need to be less than fully invested at any point in time. Historically, the stock market spends more time going up than down so cash is generally a long term negative feature. In general, we attempt to hold approximately forty stocks in BF; however, due to the overall growth of the Fund, plus a transitional period in repositioning its holdings, the number of individual stocks had grown to forty-six at year-end. Last year, in an effort to 4 lower risk, we reduced our exposure to several stocks that had increased significantly in value and eliminated others, which we believed to be selling at full value. As shown in the schedule of investments included in this report, over seventy percent of the portfolio was concentrated in four economic sectors: industrials (26.8 percent), information technology (22.9 percent), consumer discretionary (16.9 percent) and financials (9.2 percent). The remainder of the portfolio included companies in the energy, materials, consumer staples, telecommunication services and health care industries. At year-end, BF held 6.6 percent of its assets in cash, which we plan to invest in the event of a market correction. The stocks in the portfolio that exhibited the largest gains during 2013 included Methode Electronics (up 244.90 percent), a manufacturer of automobile parts and other industrial equipment, AAON (up 131.49 percent), a manufacturer of heating and cooling equipment, Ruth’s Hospitality Group (up 97.32 percent), a restaurant chain, Graham (up 86.87 percent), a manufacturer of large industrial equipment, and Encore Wire (up 79.30 percent), a manufacturer of aluminum and copper wire for commercial and industrial uses. At year-end, there were six stocks in the portfolio that had losses for the year. The worst three performers were VAALCO Energy (down 20.35 percent), an oil and gas exploration company, Rudolph Technology (down 12.71 percent), a developer of quality control and metrology products for the semiconductor industry, and Leapfrog Enterprises (down 7.46 percent), a developer of educational electronic games and books. Vaalco recently hired a new chief executive officer, and during 2013 changes to its board of directors have been made. Industry conditions for Rudolph Technology were challenging last year, but are expected to improve in 2014. Leapfrog Enterprises, which is in the middle of a longer term turnaround process, struggled with a weak Christmas selling season. We believe BF is positioned to benefit from an improved economy. Our view is that the country is in the midst of a long term recovery from the 2008-2009 financial collapse and that economic momentum is continuing to build. Although gross domestic product has improved and the number of people employed has grown over the past year, the factors required for creating further growth remain much the same. Inflation is quiescent, interest rates are low, energy prices are stable and supplies are plentiful, and overseas expenditures in Iraq and Afghanistan continue to recede. While the Federal Reserve Board has begun to reduce its monthly bond purchases, or “taper”, its basic posture is still expansionary. We would view a market correction as a buying opportunity. Due to internal appreciation and new share purchases, at the end of 2013 the BF had assets of $519 million as compared to assets of $302 million at the end of 2012. The average market capitalization of the stocks in the portfolio was $820 million as compared to $560 million at year-end 2012. Thank you for your investment in the BF. Sincerely, The Killen Group, Inc. 5 Fund Performance for Periods Ended 12/31/13 (Average Annual Total Returns) One Year Five Years Ten Years Berwyn Fund 35.58% 21.55% 10.61% Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The expense ratio for Berwyn Fund for the year ended 12/31/13 was 1.18%. Returns are before taxes and are net of all expenses, advisory fees and commission charges and include the reinvestment of BF’s dividends and distributions (total return). All index returns referred to herein also include the reinvestment of dividends, distributions and interest (total return). The returns shown do not reflect the deduction of taxes a shareholder may pay on the redemption of Fund shares or Fund distributions. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. Comparison of the Change in Value of $10,000 Investment in Berwyn Fund and Russell 2000 Index 6 THE BERWYN FUNDS 2013 Annual Report Berwyn Income Fund a series of The Berwyn Funds January 24, 2014 Dear Berwyn Income Fund Shareholder: Total return to shareholders of the Berwyn Income Fund (BIF, or the Fund) for 2013’s fourth quarter was 4.40 percent. For the full year, BIF’s total return was 15.83 percent. In the fourth quarter, a distribution of $0.0815 per share was paid from net investment income, down from the $0.0935 per share paid in 2012’s final quarter. At year’s end, the Fund also paid a long-term capital gains distribution of $0.7207 per share and a short- term capital gains distribution of $0.1778 per share. During the fourth quarter, BIF’s performance exceeded that of its two fixed income reference indices, the Citigroup Broad Investment Grade Bond (BIG) Index (-0.15 percent) and the Merrill Lynch High Master Yield II Index (+3.50 percent). In addition, the BIF outperformed the Lipper Income Fund Index (+3.58 percent), its only reference index with an equity component. For the twelve-month period, BIF’s 15.83 percent return was better than all three of its reference indices: the Citigroup Broad Investment Grade Bond (BIG) Index declined 2.04 percent on a total return basis, the Merrill Lynch High Yield Master II Index gained 7.42 percent and the Lipper Income Fund Index gained 9.67 percent. The major equity indices rallied for a fifth consecutive year and set new all-time highs. High yield bonds also participated in the rally, but Treasury bonds sold off from their record high prices and low yields set during 2012. Investment grade bonds suffered their worst year since 1994 and their first loss since 1999. Signs of economic strength, a modestly improving job market and fears of a Federal Reserve “taper” all contributed to the decline in investment grade bonds and higher interest rates. Despite the poor performance of investment grade bonds, 2013 was a good year for BIF shareholders. In our opinion, our bottom-up approach to security selection, a focus on the long term versus the short term and a willingness to be contrarian paid big “dividends” over the course of the year. In addition, the Fund’s allocation helped to insulate it from rising long term Treasury rates. Here, the stabilizing effect of BIF’s sizable cash position was complemented by positive equity, convertible bond and high yield bond returns. 7 An example of our focus on the long term is Methode Electronics (MEI), which was initially purchased in 2006. Our commitment to the company and our belief in management’s strategy gave us confidence to add to our position during the stock market downturn in 2008/2009. As the global auto market subsequently rebounded, MEI’s revenues and earnings grew significantly. MEI’s stock, which traded under $10 at the beginning of 2013, closed just over $34 on December 31st. The resulting total return of 245 percent made MEI the best performing security in the Fund for 2013. US Ecology (ECOL) is another example of a longer term holding that provided a nice gain for BIF in 2013. A recovery in ECOL’s hazardous waste disposal business led to top line revenue growth and solid earnings leverage. The stock responded in kind with a gain of more than 60 percent for the year. The Fund also benefitted from several more recent contrarian equity investments. Nokia Corp (NOK), Harman International (HAR), Cryolife (CRY), Omnicare (OCR) and Pitney Bowes (PBI) were purchased during the past 24 months. Each of these stocks was either out of favor or trading at a discount to our estimation of its fair value. Each provided a total return of at least 50 percent in 2013. After suffering through a steep decline in 2012, Nokia’s rebound in 2013 was especially rewarding. The stock rallied more than 105 percent in 2013 after the company agreed to sell its mobile handset business to Microsoft. The deal not only led to an increase in Nokia’s market value but provided a nice boost to the company’s balance sheet. As a result of this balance sheet improvement, Nokia’s corporate bonds, which the Fund also owns, contributed positively to performance. BIF’s equity portfolio was not without disappointment during 2013. Four of the Fund’s six worst performing equities were in Materials-related businesses. Losers included Cliffs Natural Resources Inc. (CLF), down 30 percent, The Mosaic Co. (MOS), down 15 percent, Alcoa Inc. (AA), down 7 percent, and Joy Global Inc. (JOY), down 5 percent. The Materials sector is clearly out of favor, with valuation multiples at, or near, all-time lows. Much of the growth experienced by this sector over the past ten years stemmed from emerging markets, especially China and India. These developing economies are starting to experience slowing rates of growth. Unless demand from these countries stabilizes, Materials stocks may suffer further losses. Two additional equity holdings declined more than 10 percent this year. Rocky Brands (RCKY), a maker of work, snow and casual boots, fell 17 percent and the venerable cosmetics retailer, Avon Products (AVP), declined 14 percent. BIF’s fixed income portfolio provided a solid, positive total return for the year despite an environment of rising interest rates. At the beginning of 2012, with benchmark 10-year Treasury yields at 1.76 percent, BIF’s managers maintained a cautionary stance, sacrificing yield and holding large cash reserves. The Fund also shifted away from interest-rate sensitive areas of the fixed income market and towards more equity sensitive convertible and high yield bonds. As a result of these moves, when the Treasury market declined in price and yields rose, BIF’s portfolio was little affected. The yield on the 10-year Treasury bond closed 2013 at 3.03 percent, an increase of 127 basis points or 72 percent. 8 BIF’s best performing fixed income holding in 2013 was the Illumina (ILMN) 0.25 percent 2016 convertible bond. Illumina’s sequencing devices have become the industry standard for genomic research and diagnosis. Another example of contrarian investing, we purchased the ILMN convertible bonds in late 2011 when the company was under pressure due to fears of funding cuts from the National Institutes of Health (NIH). We initially purchased the bonds in the high $70 price range. As it turned out, the fears of NIH funding cuts proved unfounded and the company has reported solid sales and earnings growth over the past two years. In addition, Roche attempted to acquire Illumina for $55 per share of common stock in 2012. Illumina’s management rejected the bid and the stock has more than doubled in value since Roche’s offer. The Illumina convertible bonds closed the year at a price of $139, providing a total return of more than 40 percent. We continue to hold the position as Illumina’s growth prospects appear to be very promising, with new product offerings that have the potential to revolutionize the health care industry. Another strong fixed income performer during the year was Omnicare (OCR). The Fund owned the Omnicare 4 percent 2033 convertible preferred stock until it was sold in the fourth quarter. This security rose more than 25 percent during the time that BIF held it in 2013. Two additional fixed income positions gained more than 20 percent last year. The Fund’s Best Buy (BBY) 5.5 percent 2021 corporate bonds rose in price by nearly 25 percent. The company, given up for dead in 2012, benefitted from changes orchestrated by new management and then, in 2013, it was able to remain a viable electronics retailer as sales and earnings stabilized. Finally, the Fund’s Lam Research (LRCX) 0.5 percent 2016 convertible bonds rose more than 20 percent as its underlying stock rallied along with the semiconductor equipment industry. Many of the worst performing holdings in BIF’s fixed income portfolio were recent preferred stock purchases. As interest rates rose and bond prices fell, several investment grade preferred stocks declined to prices that were, in our opinion, attractive. Preferred securities issued by JPMorgan Chase, Wells Fargo, Stanley Black & Decker, Aflac, Affiliated Managers Group, Kimco Realty and Public Storage had fallen between 20 to 25 percent in price prior to our initiating positions in BIF. A slow and deliberate pace allowed us to average down in price, providing yields that ranged between 6 and 7.5 percent. We believe that these holdings will contribute significantly to the Fund’s dividend distributions and could provide a total return in excess of their yields if interest rates stabilize, or head lower. From an asset allocation perspective, BIF’s cash reserves remained elevated throughout 2013. The year closed with 22 percent in cash reserves, roughly the same percentage as at the beginning of the year. BIF’s common stock position stood at 27 percent at the end of the year while 13 percent was invested in convertible bonds, 25 percent in non-convertible corporate bonds and 13 percent in preferred stock. During the year, convertible bonds decreased by approximately 9 percent and non-convertible bonds increased by a like amount. This is a reflection of the increase in yields available for non-convertible securities plus sales and maturities of convertible bonds. Approximately 51 percent of BIF’s bond portfolio is invested in high yield securities with 49 percent in investment grade securities. The Fund’s duration, a measure of interest rate sensitivity, stood at 4.67 years at the end of 2013. In response to the rise in interest rates, the Fund shifted modestly towards longer duration, investment grade securities. Nevertheless, BIF’s duration (including cash) remains shorter than many fixed income indices. 9 BIF ended the year with more than $2.1 billion in assets and investor inflows have increased over the past few months. However, if we conclude that these inflows are inhibiting our investment flexibility, we will consider closing the Fund to new investors. We anticipate that price volatility could increase in 2014 and if this condition transpires, we plan to be opportunistic with the use of our large cash position. Before closing this letter, we would be remiss if we did not acknowledge the retirement of The Killen Group’s (TKG) president and BIF Co-lead Portfolio Manager, Ray Munsch, on January 31, 2014. Ray assumed the Co-lead PM role in 2009. Ray was in-house reference guide for traditional fixed income investing and a sounding board for the entire research team. We are grateful to Ray for his leadership and years of service. George Cipolloni, an eleven year TKG veteran and BIF co-lead PM since 2006, remains on the team. Ray’s position will be filled ably by Senior Research Analyst Mark Saylor, who joined The Killen Group in 2007 and has spent his entire tenure with the firm researching investment opportunities for BIF. This transition was long-planned and executed over the past 12 months. We congratulate Ray on his retirement and Mark for his promotion. We believe BIF’s shareholders are in good hands and will be for many years to come. Very truly yours, The Killen Group, Inc. Fund Performance for Periods Ended 12/31/13 (Average Annual Total Returns) One Year Five Years Ten Years Berwyn Income Fund 15.83% 13.06% 7.80% Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BIF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The expense ratio for Berwyn Income Fund for the year ended 12/31/13 was 0.63%. Returns are before taxes and are net of all expenses, advisory fees and commission charges and include the reinvestment of BIF’s dividends and distributions. All index returns referred to herein also include the reinvestment of dividends and interest payments. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. 10 Comparison of the Change in Value of $10,000 Investment in Berwyn Income Fund, Citigroup Broad Investment Grade Bond Index (BIG) and Merrill Lynch High Yield Master II Index (MLHYMII) Comparison of the Change in Value of $10,000 Investment in Berwyn Income Fund and Lipper Income Fund Index (LIFI) 11 THE BERWYN FUNDS 2013 Annual Report Berwyn Cornerstone Fund a series of The Berwyn Funds January 24, 2014 Dear Berwyn Cornerstone Fund Shareholder: For the fourth quarter of 2013, Berwyn Cornerstone Fund (BCF or the Fund) produced a total return, including capital gain and income distributions, of 8.90%. The primary benchmarks for the Fund, the Standard and Poor’s 500 Index (S&P 500) and the Standard and Poor’s Mid Cap 400 Index (S&P 400), generated total returns of 10.51% and 8.33%, respectively. For the full 2013 calendar year, BCF’s total return was 38.64%. Over the same year-long time frame, the S&P 500 recorded a total return of 32.39% while the S&P 400’s total return was 33.50%. The strong fourth quarter performance of both the Fund and the major indices topped off an impressive year for equities. Virtually all sectors of the market posted gains during the year and any stocks showing negative returns were the exception rather than the rule. As we have written in previous shareholder letters, BCF’s performance in the more economically sensitive sectors showed particular strength. Some of the better performers in the fourth quarter included Alcoa Inc., up 31.3%, Cliffs Natural Resources, up 28.6%, and Harman International, up 24.1%. All three companies are considered economically sensitive. Harman’s stock price responded to solid increases in sales and earnings. Alcoa and Cliffs Natural are both examples of companies that have seen modest or no increases in sales and earnings, but the market has raised its expectations of their future earnings, leading to increases in their price to earnings ratios. These heightened valuation levels for Cliffs and Alcoa are prime examples of the multiple expansion that was prevalent in the fourth quarter and the year. 12 While there were no significant declines in BCF’s stocks during the quarter, there were a few minor ones, namely Ford Motor Co. and FLIR Systems. Despite their negative fourth quarter returns, both companies had very strong full year returns. Ford was sold during the fourth quarter, as discussed later, and we continue to hold our FLIR Systems position. In our view, most sectors benefitted from an improving economy throughout the year and, more importantly, investors began to believe that the economic turnaround of the past few years has achieved some durability. This change in investor expectations resulted in higher stock valuations, as evidenced by higher price/earnings ratios and price/sales ratios. As of December 31, 2012, the price to earnings ratio, based on trailing 12 months’ EPS (earnings per share) of the S&P 500, stood at 14.2 times. By the end of 2013, this same ratio stood at 17.3 times, a 22.0% increase in the valuation ratio for the index. The price to sales ratio, based on trailing 12 months sales, shows a similar increase, from 1.3 times at the end of 2012 to 1.7 times at the end of 2013, a 25.4% increase. This 20+% increase in valuations, combined with an increase in earnings for the companies in the index, added up to the 32.4% return for the S&P 500. The takeaway from this simple analysis is that the majority of the increase in the S&P 500 during the year came from rising multiples that investors were willing to pay for current earnings. These higher valuation multiples reflect higher investor enthusiasm, implying that stock investors view the potential for earnings growth over the coming years positively. There are many factors that determine a stock’s price valuation. Often, the relative popularity of the stock with the investing public is a factor. A value based manager tries to avoid areas in the market that have become broadly popular and invest in those that are unpopular, or out of favor. BCF’s investment in Cliffs Natural, a mining and natural resources company, is a prime example of an area of the market that is unpopular. We believe that the market is too focused on the short term, underestimating how profitable Cliffs can be over the long-term. On the opposite side of the popularity spectrum is 3M Co., a stock that we sold during the fourth quarter of 2013. At the time of our initial investment in early 2009, the company’s earnings and sales were down due to the recession. The market was valuing the company based on its depressed current earnings. We believed that, from a longer term perspective, the company had the potential to grow its sales and earnings and the low valuation multiple did not fully reflect this. In short the company was not very popular. Fast forward to 2013 and the market’s view of 3M was entirely different. The company had successfully grown sales and earnings over the past several years and, more importantly, the market had taken notice of this and the price-to-earnings ratio for 3M Co. increased significantly. The company has become more attractive to the general market as its results have rebounded, but in our opinion, the substantial increase in its valuation makes it a less attractive investment, resulting in its sale from BCF’s portfolio. 13 During the fourth quarter, in addition to selling our position in 3M Co., we sold our shares of Ford Motor Co. and Johnson & Johnson. All three have been positive contributors to the Fund over the past several years. The stocks were sold as their prices have risen to levels where their valuations, in our judgment, fully reflect their future earnings potential. We also trimmed a few positions that have seen significant price increases over the past year. Nokia Corp, Thor Industries and Harman International were all significant contributors during 2013. While the stocks have risen, we believe there is potential for further increases in values, but nevertheless decided to reduce risk somewhat given the size of the increases. With the general increase in stock valuations of the past few years, it has become more difficult to identify companies that offer attractive value; in other words, there are fewer and fewer unpopular stocks. We were, however, able to add two new investments to the Fund during the fourth quarter: Cliffs Natural Resources, which mines iron ore, and Devon Energy, an oil and gas exploration company. Neither company has participated in the market rally of the past two years and we believe that their long-term earnings power is being underestimated. We believe that both can be good performers for the Fund in coming years. Our cash level ended the year at just under 10% of net assets. The increase in the stock market and the higher stock valuations have recently resulted in more trimming and selling of positions than new purchases. It is possible that this may continue into 2014 if the market moves higher. As always, our cash levels will be driven by our ability to uncover new opportunities and our comfort level with the existing portfolio of stocks. We are pleased with the strong results posted by BCF in 2013 and we will be working hard to add value for our shareholders in 2014 and beyond. As always, we appreciate the support of our shareholders and look forward to the opportunities that await us in 2014. Very truly yours, The Killen Group, Inc. 14 Fund Performance for Periods Ended 12/31/13 (Average Annual Total Returns) One Year Five Years Ten Years Berwyn Cornerstone Fund 38.64% 16.63% 7.85% Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BCF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The total and net expense ratios for Berwyn Cornerstone Fund for the year ended 12/31/13 were 1.76% and 1.25%, respectively. Effective July 1, 2010, the Advisor has contractually agreed to waive all or a portion of its management fees in order to limit BCF’s ratio of expenses to average net assets to 1.25%. Returns are before taxes and are net of all expenses, advisory fees and commission charges and include the reinvestment of BCF’s dividends and distributions. All index returns referenced herein also include the reinvestment of dividends. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. Comparison of the Change in Value of $10,000 Investment in Berwyn Cornerstone Fund, S&P 500 Index and S&P Mid-Cap 400 Index 15 BERWYN FUND SCHEDULE OF INVESTMENTS December 31, 2013 COMMON STOCKS — 93.4% Shares Value CONSUMER DISCRETIONARY — 16.9% AUTO COMPONENTS — 2.5% Spartan Motors, Inc. # $ AUTOMOBILES — 1.3% Winnebago Industries, Inc.+ HOTELS, RESTAURANTS & LEISURE — 2.1% Ruth's Hospitality Group, Inc. HOUSEHOLD DURABLES — 1.8% Hooker Furniture Corp. # LEISURE EQUIPMENT & PRODUCTS — 4.6% Callaway Golf Co. Leapfrog Enterprises, Inc.+ SPECIALTY RETAIL — 2.2% bebe stores, inc. Genesco, Inc.+ TEXTILES, APPAREL & LUXURY GOODS — 2.4% Crocs, Inc.+ CONSUMER STAPLES — 0.4% FOOD PRODUCTS — 0.4% Sanderson Farms, Inc. ENERGY — 7.7% ENERGY EQUIPMENT & SERVICES — 4.1% Gulf Island Fabrication, Inc. Newpark Resources, Inc.+ OIL, GAS & CONSUMABLE FUELS — 3.6% Evolution Petroleum Corp. Hallador Energy Co. VAALCO Energy, Inc.+ FINANCIALS — 9.2% COMMERCIAL BANKS — 2.4% City Holding Co. 16 BERWYN FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 93.4% (Continued) Shares Value FINANCIALS — 9.2% (Continued) INSURANCE — 3.8% Hallmark Financial Services, Inc.+ # $ Horace Mann Educators Corp. REAL ESTATE INVESTMENT TRUSTS — 0.5% Cedar Realty Trust, Inc. THRIFTS & MORTGAGE FINANCE — 2.5% Dime Community Bancshares, Inc. HEALTH CARE — 2.0% BIOTECHNOLOGY — 2.0% Myriad Genetics, Inc.+ INDUSTRIALS — 26.8% BUILDING PRODUCTS — 2.2% AAON, Inc. COMMERCIAL SERVICES & SUPPLIES — 9.1% Ennis, Inc. Knoll, Inc. McGrath RentCorp US Ecology, Inc. CONSTRUCTION & ENGINEERING — 2.7% Granite Construction, Inc. ELECTRICAL EQUIPMENT — 2.8% Encore Wire Corp. MACHINERY — 5.3% FreightCar America, Inc. Graham Corp. Tennant Co. MARINE — 2.7% Diana Shipping, Inc.+ TRADING COMPANIES & DISTRIBUTORS — 2.0% Houston Wire & Cable Co. 17 BERWYN FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 93.4% (Continued) Shares Value INFORMATION TECHNOLOGY — 22.9% COMPUTERS & PERIPHERALS — 2.9% Synaptics, Inc.+ $ ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 9.2% Mercury Systems, Inc.+ Methode Electronics, Inc. Plexus Corp.+ ScanSource, Inc.+ IT SERVICES — 3.4% Unisys Corp.+ SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 7.1% Advanced Energy Industries, Inc.+ Micrel, Inc. Rudolph Technologies, Inc.+ Silicon Image, Inc.+ SOFTWARE — 0.3% VASCO Data Security International, Inc.+ MATERIALS — 5.7% CHEMICALS — 3.8% KMG Chemicals, Inc. Landec Corp.+ METALS & MINING — 1.9% Olympic Steel, Inc. TELECOMMUNICATION SERVICES — 1.8% DIVERSIFIED TELECOMMUNICATION SERVICES — 1.8% Vonage Holdings Corp.+ TOTAL COMMON STOCKS (Cost $361,493,044) $ 18 BERWYN FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 6.9% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.01%^ $ Wells Fargo Advantage Heritage Money Market Fund - Institutional Class, 0.01%^ TOTAL MONEY MARKET FUNDS (Cost $35,556,614) $ TOTAL INVESTMENTS AT VALUE — 100.3% (Cost $397,049,658) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (0.3%) ) NET ASSETS — 100.0% $ # The Fund owned 5% or more of the company’s outstanding voting shares thereby making the company an affiliated company as that term is defined in the Investment Company Act of 1940 (Note 5). + Non-income producing security. ^ The rate shown is the 7-day effective yield as of December 31, 2013. See Accompanying Notes to Financial Statements. 19 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS December 31, 2013 COMMON STOCKS — 26.6% Shares Value CONSUMER DISCRETIONARY — 2.5% HOTELS, RESTAURANTS & LEISURE — 0.2% Carnival Corp. $ HOUSEHOLD DURABLES — 1.7% Harman International Industries, Inc. Newell Rubbermaid, Inc. SPECIALTY RETAIL — 0.5% Chico's FAS, Inc. TEXTILES, APPAREL & LUXURY GOODS — 0.1% Rocky Brands, Inc. CONSUMER STAPLES — 0.5% PERSONAL PRODUCTS — 0.5% Avon Products, Inc. ENERGY — 2.9% ENERGY EQUIPMENT & SERVICES — 0.8% Tidewater, Inc. OIL, GAS & CONSUMABLE FUELS — 2.1% Chesapeake Energy Corp. Peabody Energy Corp. Suncor Energy, Inc. FINANCIALS — 4.3% COMMERCIAL BANKS — 1.0% Huntington Bancshares, Inc. DIVERSIFIED FINANCIAL SERVICES — 0.6% JPMorgan Chase & Co. INSURANCE — 2.3% Aflac, Inc. Hartford Financial Services Group, Inc. HCC Insurance Holdings, Inc. 20 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 26.6% (Continued) Shares Value FINANCIALS — 4.3% (Continued) REAL ESTATE INVESTMENT TRUSTS — 0.4% FelCor Lodging Trust, Inc.+ $ Mack-Cali Realty Corp. HEALTH CARE — 1.2% HEALTH CARE EQUIPMENT & SUPPLIES — 0.2% CryoLife, Inc. HEALTH CARE PROVIDERS & SERVICES — 0.3% Omnicare, Inc. PHARMACEUTICALS — 0.7% GlaxoSmithKline plc - ADR INDUSTRIALS — 4.1% COMMERCIAL SERVICES & SUPPLIES — 3.1% Ennis, Inc. # Pitney Bowes, Inc. US Ecology, Inc. MACHINERY — 1.0% Joy Global, Inc. INFORMATION TECHNOLOGY — 8.9% COMMUNICATIONS EQUIPMENT — 1.5% Nokia Corp. - ADR+ PCTEL, Inc. # ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 3.7% Corning, Inc. FLIR Systems, Inc. Methode Electronics, Inc. OFFICE ELECTRONICS — 0.8% Xerox Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 1.0% Intel Corp. 21 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 26.6% (Continued) Shares Value INFORMATION TECHNOLOGY — 8.9% (Continued) SOFTWARE — 1.9% CA, Inc. $ Microsoft Corp. MATERIALS — 1.2% CHEMICALS — 0.6% Mosaic Co. (The) METALS & MINING — 0.6% Cliffs Natural Resources, Inc. UTILITIES — 1.0% ELECTRIC UTILITIES — 1.0% Exelon Corp. TOTAL COMMON STOCKS (Cost $429,350,414) $ PREFERRED STOCKS — 13.4% Shares Value ENERGY — 0.9% OIL, GAS & CONSUMABLE FUELS — 0.9% Chesapeake Energy Corp., 5.00% - CV $ Chesapeake Energy Corp., 5.75% - 144A - CV FINANCIALS — 8.0% CAPITAL MARKETS — 0.5% Affiliated Managers Group, Inc., 5.25% Affiliated Managers Group, Inc., 6.375% COMMERCIAL BANKS — 1.3% Wells Fargo & Co., 5.20% - Series N Wells Fargo & Co., 5.25% - Series P DIVERSIFIED FINANCIAL SERVICES — 1.1% JPMorgan Chase & Co., 5.45% - Series P INSURANCE — 0.7% Aflac, Inc., 5.50% 22 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) PREFERRED STOCKS — 13.4% (Continued) Shares Value FINANCIALS — 8.0% (Continued) REAL ESTATE INVESTMENT TRUSTS — 3.6% Alexandria Real Estate Equity, Inc., 7.00% - Series D - CV $ FelCor Lodging Trust, Inc., 7.80% FelCor Lodging Trust, Inc., 8.00% Health Care REIT, Inc., 6.50% - Series I Kimco Realty Corp., 6.90% - Series H Kimco Realty Corp., 6.00% - Series I Kimco Realty Corp., 5.50% - Series J Kimco Realty Corp., 5.625% - Series K Public Storage, 6.35% - Series R Public Storage, 5.90% - Series S Public Storage, 5.75% - Series T Public Storage, 5.375% - Series V THRIFTS & MORTGAGE FINANCE — 0.8% New York Community Capital Trust V, 6.00% - CV INDUSTRIALS — 2.5% COMMERCIAL SERVICES & SUPPLIES — 1.3% Pitney Bowes, Inc., 5.25% Pitney Bowes, Inc., 6.70% MACHINERY — 1.2% Stanley Black & Decker, Inc., 5.75% MATERIALS — 2.0% METALS & MINING — 2.0% Cliffs Natural Resources, Inc., 7.00% - Series A - CV TOTAL PREFERRED STOCKS (Cost $288,639,366) $ CORPORATE BONDS — 38.0% Par Value Value CONSUMER DISCRETIONARY — 8.9% DIVERSIFIED CONSUMER SERVICES — 0.2% Service Corp. International, 7.50%, due 04/01/27 $ $ HOTELS, RESTAURANTS & LEISURE — 1.1% Ruby Tuesday, Inc., 7.625%, due 05/15/20 23 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS — 38.0% (Continued) Par Value Value CONSUMER DISCRETIONARY — 8.9% (Continued) HOUSEHOLD DURABLES — 2.0% D.R. Horton, Inc., 6.125%, due 01/15/14 $ $ D.R. Horton, Inc., 5.625%, due 09/15/14 D.R. Horton, Inc., 5.25%, due 02/15/15 D.R. Horton, Inc., 5.625%, due 01/15/16 Ethan Allen Global, Inc., 5.375%, due 10/01/15 LEISURE EQUIPMENT & PRODUCTS — 1.3% Brunswick Corp., 144A, 4.625%, due 05/15/21 Brunswick Corp., 7.125%, due 08/01/27 Smith & Wesson Holding Corp., 144A, 5.875%, due 06/15/17 MULTI-LINE RETAIL — 1.5% Family Dollar Stores, Inc., 5.00%, due 02/01/21 SPECIALTY RETAIL — 2.8% Best Buy Co., Inc., 3.75%, due 03/15/16 Best Buy Co., Inc., 5.00%, due 08/01/18 Best Buy Co., Inc., 5.50%, due 03/15/21 Woolworth Corp., 8.50%, due 01/15/22 CONSUMER STAPLES — 2.1% FOOD PRODUCTS — 2.1% Archer-Daniels-Midland Co., 0.875%, due 02/15/14 CV ENERGY — 2.5% OIL, GAS & CONSUMABLE FUELS — 2.5% Chesapeake Energy Corp., 2.75%, due 11/15/35 CV Peabody Energy Corp., 4.75%, due 12/15/41 CV FINANCIALS — 0.8% REAL ESTATE INVESTMENT TRUSTS — 0.8% Health Care REIT, Inc., 4.95%, due 01/15/21 HEALTH CARE — 10.1% BIOTECHNOLOGY — 1.7% Amgen, Inc., 1.875%, due 11/15/14 24 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS — 38.0% (Continued) Par Value Value HEALTH CARE — 10.1% (Continued) HEALTH CARE EQUIPMENT & SUPPLIES — 2.5% CareFusion Corp., 5.125%, due 08/01/14 $ $ Teleflex, Inc., 6.875%, due 06/01/19 HEALTH CARE PROVIDERS & SERVICES — 2.0% Hanger Orthopedic Group, Inc., 7.125%, due 11/15/18 HealthSouth Corp., 5.75%, due 11/01/24 LIFE SCIENCES TOOLS & SERVICES — 2.2% Illumina, Inc., 144A, 0.25%, due 03/15/16 CV PHARMACEUTICALS — 1.7% Hospira, Inc., 5.60%, due 09/15/40 INDUSTRIALS — 2.9% COMMERCIAL SERVICES & SUPPLIES — 1.6% Deluxe Corp., Series B, 5.125%, due 10/01/14 Deluxe Corp., 7.00%, due 03/15/19 MACHINERY — 1.3% Navistar International Corp., 3.00%, due 10/15/14 INFORMATION TECHNOLOGY — 6.5% COMMUNICATIONS EQUIPMENT — 2.2% Nokia Corp., 5.375%, due 05/15/19 Nokia Corp., 6.625%, due 05/15/39 IT SERVICES — 1.8% WEX, Inc., 144A, 4.75%, due 02/01/23 SOFTWARE — 2.5% Nuance Communications, Inc., 2.75%, due 11/01/31 CV TIBCO Software, Inc., 2.25%, due 05/01/32 CV MATERIALS — 2.9% CONTAINERS & PACKAGING — 0.1% Silgan Holdings, Inc., 144A, 5.50%, due 02/01/22 METALS & MINING — 2.8% Alcoa, Inc., 5.87%, due 02/23/22 Newmont Mining Corp., 1.25%, due 07/15/14 CV 25 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS — 38.0% (Continued) Par Value Value UTILITIES — 1.3% ELECTRIC UTILITIES — 1.3% PPL Energy Supply LLC, 5.40%, due 08/15/14 $ $ Progress Energy, Inc., 6.05%, due 03/15/14 TOTAL CORPORATE BONDS (Cost $771,177,968) $ MONEY MARKET FUNDS — 21.8% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%^ $ Fidelity Institutional Money Market Portfolio - Select Class, 0.01%^ Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.06%^ Wells Fargo Advantage Heritage Money Market Fund - Institutional Class, 0.01%^ TOTAL MONEY MARKET FUNDS (Cost $461,983,001) $ TOTAL INVESTMENTS AT VALUE — 99.8% (Cost $1,951,150,749) $ OTHER ASSETS IN EXCESS OF LIABILITIES — 0.2% NET ASSETS — 100.0% $ ADR - American Depositary Receipt. CV - Convertible Security. 144A - This is a restricted security that was sold in a transaction exempt from Rule 144A of the Securities Act of 1933. This security may be sold in transactions exempt from registration, normally to qualified institutional buyers. # The Fund owned 5% or more of the company’s outstanding voting shares thereby making the company an affiliated company as that term is defined in the Investment Company Act of 1940 (Note 5). + Non-income producing security. ^ The rate shown is the 7-day effective yield as of December 31, 2013. See Accompanying Notes to Financial Statements. 26 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS December 31, 2013 COMMON STOCKS — 90.3% Shares Value CONSUMER DISCRETIONARY — 9.1% AUTOMOBILES — 1.5% Thor Industries, Inc. $ HOUSEHOLD DURABLES — 3.9% Harman International Industries, Inc. SPECIALTY RETAIL — 3.7% Chico's FAS, Inc. Gap, Inc. (The) Lowe's Cos., Inc. CONSUMER STAPLES — 1.2% PERSONAL PRODUCTS — 1.2% Avon Products, Inc. ENERGY — 13.9% ENERGY EQUIPMENT & SERVICES — 6.4% Helmerich & Payne, Inc. Tidewater, Inc. OIL, GAS & CONSUMABLE FUELS — 7.5% Chevron Corp. Devon Energy Corp. Suncor Energy, Inc. FINANCIALS — 17.1% CAPITAL MARKETS — 3.3% Bank of New York Mellon Corp. (The) COMMERCIAL BANKS — 3.3% Wells Fargo & Co. DIVERSIFIED FINANCIAL SERVICES — 3.0% JPMorgan Chase & Co. INSURANCE — 6.7% Chubb Corp. (The) HCC Insurance Holdings, Inc. Unum Group 27 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 90.3% (Continued) Shares Value FINANCIALS — 17.1% (Continued) THRIFTS & MORTGAGE FINANCE — 0.8% New York Community Bancorp, Inc. $ HEALTH CARE — 2.2% PHARMACEUTICALS — 2.2% GlaxoSmithKline plc - ADR INDUSTRIALS — 11.6% COMMERCIAL SERVICES & SUPPLIES — 3.5% Pitney Bowes, Inc. CONSTRUCTION & ENGINEERING — 3.3% Jacobs Engineering Group, Inc.+ MACHINERY — 4.8% Dover Corp. Lincoln Electric Holdings, Inc. INFORMATION TECHNOLOGY — 23.3% COMMUNICATIONS EQUIPMENT — 5.2% ADTRAN, Inc. Nokia Corp. - ADR+ COMPUTERS & PERIPHERALS — 0.8% Hewlett-Packard Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 7.3% Corning, Inc. FLIR Systems, Inc. Itron, Inc.+ OFFICE ELECTRONICS — 1.6% Xerox Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 2.6% Intel Corp. 28 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 90.3% (Continued) Shares Value INFORMATION TECHNOLOGY — 23.3% (Continued) SOFTWARE — 5.8% CA, Inc. $ Microsoft Corp. MATERIALS — 11.9% METALS & MINING — 11.9% Alcoa, Inc. Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. Nucor Corp. Reliance Steel & Aluminum Co. TOTAL COMMON STOCKS (Cost $13,011,465) $ MONEY MARKET FUNDS — 9.5% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.01%^ $ Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.06%^ Wells Fargo Advantage Heritage Money Market Fund - Institutional Class, 0.01%^ TOTAL MONEY MARKET FUNDS (Cost $1,879,896) $ TOTAL INVESTMENTS AT VALUE — 99.8% (Cost $14,891,361) $ OTHER ASSETS IN EXCESS OF LIABILITIES — 0.2% NET ASSETS — 100.0% $ ADR - American Depositary Receipt. + Non-income producing security. ^ The rate shown is the 7-day effective yield as of December 31, 2013. See Accompanying Notes to Financial Statements. 29 THE BERWYN FUNDS STATEMENTS OF ASSETS AND LIABILITIES December 31, 2013 BERWYN FUND BERWYN INCOME FUND BERWYN CORNERSTONE FUND Assets Investments in Securities: Unaffiliated Investments, At Value (Cost $369,627,408, $1,914,479,476 and $14,891,361 for Berwyn Fund, Berwyn
